Case 1:17-cr-00101-LEK Document 456 Filed 04/10/19 Page 1 of 2       PageID #: 3949




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )            CRIM. NO. 17-00101 LEK
                               )
                Plaintiff,     )            ORDER DENYING DEFENDANT’S
                               )            “DEMAND FOR GOVERNMENT
      vs.                      )            TO MAKE PUBLIC HOW MUCH
                               )            THIS MALICIOUS AND BOGUS
 ANTHONY WILLIAMS (1),         )            PROSECTION HAS COST
                               )            TAXPAYERS TO DATE AND THE
                Defendant.     )            PROJECTED COST TO COMPLETE
                               )            THROUGH TRIAL”
                               )
                               )
                               )
                               )
 _____________________________ )

   ORDER DENYING DEFENDANT’S “DEMAND FOR GOVERNMENT
       TO MAKE PUBLIC HOW MUCH THIS MALICIOUS AND
      BOGUS PROSECTION HAS COST TAXPAYERS TO DATE
   AND THE PROJECTED COST TO COMPLETE THROUGH TRIAL”

      Defendant Anthony Williams’s (“Defendant”) Demand for Government to

Make Public How Much this Malicious and Bogus Prosecution Has Cost

Taxpayers to Date and the Projected Cost to Complete Through Trial (“Motion”)

seeks discovery regarding the costs associated with the investigation and

prosecution of Defendant, together with the associated costs of Defendant’s pretrial

detention and transportation. ECF No. 435-2. The information Defendant seeks is

not relevant to the mail and wire fraud counts in the Superseding Indictment or any

defense thereto. Rather, Defendant asserts that he filed the Motion because “the
Case 1:17-cr-00101-LEK Document 456 Filed 04/10/19 Page 2 of 2         PageID #: 3950




public is entitled to know how their funds are being appropriated or

misappropriated in the prosecution of criminal cases. . . .” Id.

      As argued by the Government, though, the public’s “right to know” is not a

basis for criminal discovery, which is generally governed by Rule 16 of the Federal

Rules Criminal Procedure, together with United States v. Brady, 397 U.S. 742

(1970), United States v. Giglio, 405 U.S. 150 (1972), and 18 U.S.C. § 3500. The

Motion seeks no information falling within these parameters, and the Court

DENIES it accordingly.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaiʻi, April 10, 2019.




                                      Kenneth J. Mansfield
                                      United States Magistrate Judge



USA v. Williams, CR 17-00101 LEK; ORDER DENYING DEFENDANT’S “DEMAND FOR GOVERNMENT TO
MAKE PUBLIC HOW MUCH THIS MALICIOUS AND BOGUS PROSECTION HAS COST TAXPAYERS TO
DATE AND THE PROJECTED COST TO COMPLETE THROUGH TRIAL”




                                          2
